Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered January 24, 2003, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a four-count indictment, defendant comprehensively waived his right to appeal orally and in writing, and pleaded guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree. He was sentenced in accordance with the plea agreement to 4V2 to 13V2 years in prison. On appeal, assigned counsel for defendant seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and appellate counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.